—Judgment, Supreme Court, New York County (Antonio Brandveen, J.), rendered March 3, 1997, convicting defendant, upon his plea of guilty, of two counts of attempted burglary in the first degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 16 years to life, unanimously affirmed.
Defendant’s constitutional challenge to the procedure under which he was sentenced as a persistent violent felony offender is unpreserved for appellate review and, in any event, is without merit (see, People v Rosen, 96 NY2d 329, cert denied 534 US —, 122 S Ct 224). Concur — Mazzarelli, J.P., Saxe, Sullivan, Wallach and Friedman, JJ.